Citation Nr: 0403807	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-18 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than May 5, 
2000, for the grant of service connection for noninsulin 
dependent diabetes mellitus with complications of diabetic 
retinopathy, diabetic neuropathy, and peripheral vascular 
insufficiency associated with herbicide exposure.

2.  Entitlement to service connection for hypertension 
claimed as proximately due to or the result of service-
connected disability from diabetes mellitus.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound due to disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from September 1965 to 
June 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 Department of Veterans 
Affairs (VA) rating decision in which the regional office 
(RO) in San Juan, Puerto Rico, granted entitlement to service 
connection for noninsulin dependent diabetes mellitus with 
complications of diabetic retinopathy, diabetic neuropathy, 
and peripheral vascular insufficiency associated with 
herbicide exposure, and awarded a rating of 100 percent, 
effective from May 5, 2000.  The veteran has also appealed 
the RO's denial of entitlement to service connection for 
hypertension claimed as proximately due to or the result of 
service-connected disability from diabetes mellitus, and the 
denial of entitlement to special monthly compensation based 
on the need for regular aid and attendance or by reason of 
being housebound due to disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.



3.  The veteran filed a claim for VA pension benefits on May 
5, 2000, and, in connection with the claim, he underwent VA 
examinations in 2000; he did not indicate in the claim, or on 
VA examination, that he was seeking service connection for 
diabetes mellitus.

4.  In a statement received on March 14, 2002, the veteran 
first specifically indicated that he was seeking service 
connection for diabetes mellitus.

5.  The veteran's disability from hypertension is not 
proximately due to or the result of service-connected 
disability from noninsulin dependent diabetes mellitus with 
complications of diabetic retinopathy, diabetic neuropathy, 
and peripheral vascular insufficiency associated with 
herbicide exposure.

6.  The veteran has service-connected disability from 
noninsulin dependent diabetes mellitus with complications of 
diabetic retinopathy, diabetic neuropathy, and peripheral 
vascular insufficiency associated with herbicide exposure, 
rated 100 percent, but has no other service-connected 
disability.

7.  The veteran is not bedridden or in need of the regular 
aid and attendance of another person due to his service-
connected disability.

8.  The veteran is not substantially confined to his dwelling 
and its immediate premises as a result of his service-
connected disability.


CONCLUSIONS OF LAW

1.  VA's duties to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

2.  There is no legal entitlement to an effective date any 
earlier than May 5, 2000, for the grant of service connection 
for noninsulin dependent diabetes mellitus with complications 
of diabetic retinopathy, diabetic neuropathy, and peripheral 
vascular insufficiency associated with herbicide exposure.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2003).

3.  The veteran is not entitled to service connection for 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).  

4.  The criteria for special monthly compensation by reason 
of being in need regular of aid and attendance or by reason 
of being housebound due to disability have not been met.  
38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 
3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date for Service Connection for 
Diabetes Mellitus 

The veteran contends that the effective date of the award of 
disability compensation for noninsulin dependent diabetes 
mellitus with complications of diabetic retinopathy, diabetic 
neuropathy, and peripheral vascular insufficiency associated 
with herbicide exposure should be in January 1989.  He has 
submitted a letter from a physician that indicates that he 
has been treated for diabetes since January 1989.

In this case, the veteran had service from September 1965 to 
June 1967.  On May 5, 2000, the veteran filed a claim for 
nonservice-connected pension benefits based on, among other 
conditions, disability due to diabetes mellitus.  It is clear 
this was a claim for pension only since the veteran did not 
complete the sections of the application form to claim 
service-connected disability.  In connection with the claim, 
the veteran underwent VA compensation and pension 
examinations in July 2000.  He did not allege his disability 
from diabetes mellitus was related to service during those 
examinations.  A September 2000 rating decision granted 
pension benefits.  On March 14, 2002, a statement was 
received from the veteran, wherein he claimed diabetes 
mellitus as presumptively due to his service in Vietnam.  In 
an April 2002 rating decision, the veteran was granted 
entitlement to service connection for noninsulin dependent 
diabetes mellitus with complications of diabetic retinopathy, 
diabetic neuropathy, and peripheral vascular insufficiency 
associated with herbicide exposure, effective from the RO's 
receipt of the veteran's pension claim on May 5, 2000.

Except as otherwise provided for in circumstances not 
applicable to this case, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2002); 
38 C.F.R. § 3.400 (2003).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims - formal and informal - for benefits and is required 
to identify and act on informal claims for benefits.  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA 
fails to forward an application form to the claimant after 
receipt of an informal claim, then the date of the informal 
claim must be accepted as the date of claim for purposes of 
determining an effective date.  Id. at 200.

When the veteran filed his claim for diabetes on March 14, 
2002, it was the first time such a formal claim had been 
filed according to the evidence of record.  The veteran does 
not allege that a claim, formal or informal, was filed any 
earlier.  There is no doubt that the veteran filed a claim 
for nonservice-connected pension benefits on May 5, 2000.  VA 
is not automatically required to treat every compensation 
claim as also being a pension claim and vise versa.  38 
C.F.R. § 3.151(a) (. . . a claim for pension may be 
considered a claim for compensation) (emphasis added).  
Rather, the Secretary has to exercise his discretion under 
the regulation in accordance with the contents of the 
application and the evidence in support of it.  See Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997); see also Willis v. 
Brown, 6 Vet. App. 433, 435 (1994) (the operative word 
"may," in the regulation, clearly indicates discretion).  
38 U.S.C.A. § 5101(a) mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Therefore, 
before the RO can adjudicate an original claim for benefits, 
the claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  

The veteran's claim for pension benefits in May 2000 
evidenced no intent to apply for service connection for 
diabetes mellitus.  The veteran did not complete the sections 
of the application pertaining to claims for service 
connection (treatment during service, etc.); therefore, there 
was nothing in the 2000 application that could be construed 
as "evidencing a belief in entitlement" to compensation for 
diabetes mellitus.  38 C.F.R. § 3.1(p).  Under the facts in 
this case, VA was not obligated to consider of the veteran's 
claim for pension as a claim for compensation for diabetes 
mellitus.  That the RO chose to interpret the May 5, 2000, 
claim as a claim for service connection for diabetes mellitus 
was to the veteran's benefit.  

Although the veteran may indeed have suffered from diabetes 
mellitus prior to May 2000, the effective date for service 
connection based on an original claim is not based on the 
date the condition began and cannot be any earlier than date 
of receipt of claim.  See, e.g., Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) (holding that "the effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.").  The 
veteran did not submit any claim for VA benefits at any time 
before he filed the pension claim on May 5, 2000, which was 
more than one year after his separation from active service.  
In light of this fact, the Board concludes that an effective 
date earlier than May 5, 2000, is not warranted in this case 
under VA regulations governing effective dates for awards 
based on an original claim for service connection.

The Board notes, incidentally, that it has also considered 
whether the veteran would be entitled to an earlier effective 
date under the final stipulation and order in Nehmer v. 
United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 
1989) ("Nehmer I"), and the specific guidance provided in 
Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 
(N.D. Cal 1999) ("Nehmer II") (describing the Stipulation 
and Order setting forth VA's ongoing responsibilities for 
further rulemaking and disability payments to class members); 
Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH 
(N.D. Cal., Dec. 12, 2000) (class action order); and Nehmer  
et al v. Veterans' Administration of the Government of the 
United States, 284 F.3d 1158 (9th Cir. 2002) ("Nehmer 
III").  As a whole, this line of cases creates a limited 
exception to the statutory provisions governing the 
assignment of effective dates.  See also 68 Fed. Reg. 164 
(August 25, 2003) (to be codified at 38 C.F.R. § 3.816).  
However, in the instant case, the Board finds that the 
effective date rules as set forth in Nehmer I, II, and III do 
not provide the basis for the assignment of an earlier 
effective date as the veteran is not a member of the class in 
Nehmer.  As noted in Williams v. Principi, 15 Vet. App. 189 
(2001), aff'd 310 F.3d 1374 (Fed. Cir. 2002), the Nehmer 
stipulation only invalidates denials of claims which were 
denied on or after September 25, 1985, the effective date of 
now-invalidated 38 C.F.R. § 3.311a, and prior to the May 1989 
date of the Nehmer I court order.  As the veteran's claim was 
not denied between September 1985 and May 1989, the Board 
finds that the Nehmer stipulation provides no basis for an 
earlier effective date.

II.  Entitlement to Service Connection for Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2003).  Also, nonservice-connected disability that 
is shown to be aggravated by a service-connected disability 
may also be service connected to the extent of the 
aggravation of such disability by the service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) establishes the veteran suffered an event, 
injury or disease in service; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury or disease in service or another 
service-connected disability.

The veteran does not contend, nor does the record indicate, 
that he incurred hypertension in service.  The file does not 
contain service medical records that show complaints, 
diagnoses or treatment of hypertension.  Further, there is no 
indication of compensable disability from hypertension during 
the veteran's first post-service year.  38 C.F.R. §§ 3.307, 
3.309 (2003).  Rather, the veteran contends that his 
disability from hypertension is proximately due or the result 
of (secondary to) his service-connected disability from 
diabetes mellitus.

Although it is apparent that the veteran does have disability 
from hypertension, as evidenced by VA outpatient treatment 
records generated many years after the veteran's separation 
from service, the record does not contain competent medical 
evidence that suggests any causal relationship between his 
service-connected disability from diabetes mellitus and his 
disability from hypertension.  To the contrary, it was noted 
during a VA examination in July 2000 that the veteran 
developed hypertension many years after his separation from 
service and several years before he developed diabetes 
mellitus.  The veteran's own assertions that there is a 
causal relationship between his service-connected diabetes 
mellitus and his hypertension are afforded no probative 
weight in the absence of evidence that he has the expertise 
to render an opinion about the etiology of his hypertension.  
The veteran has never alleged that a medical professional has 
told him there is a possible relationship between his 
hypertension and diabetes mellitus.  

Given the remote onset of hypertension many years after the 
veteran's separation from service and before his diagnosis of 
diabetes mellitus, and in the absence of competent medical 
evidence that indicates any relationship between hypertension 
and the veteran's service-connected disability from diabetes 
mellitus, or any indication that the veteran's disability 
from hypertension has been aggravated by his service-
connected disability, the Board concludes that the veteran is 
not entitled to service connection for hypertension.  

III.  Entitlement to Special Monthly Compensation

Special monthly compensation is payable to a veteran by 
reason of being permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 C.F.R. § 3.350(b) 
(2003).  The following factors will be accorded consideration 
in determining whether the veteran is in need of regular aid 
and attendance of another person:  the inability of the 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
such aid; inability of the veteran to feed himself through 
the loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran form the 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated in 38 C.F.R. § 3.352(a) be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there is a constant need.  See 
Turco v. Brown, 9 Vet. App. 222 (1996).  "Bedridden" will 
be that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  38 C.F.R. § 3.352(a) (2003).

The special monthly compensation provided by 38 U.S.C. 
1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and, (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.350(i)(2) (2003).

The veteran has service-connected disability only from 
noninsulin dependent diabetes mellitus with complications of 
diabetic retinopathy, diabetic neuropathy, and peripheral 
vascular insufficiency associated with herbicide exposure 
that is rated 100 percent.  He has no other service-connected 
disability.  However, he has disability from other disorders 
including hypertension, adjustment reaction with anxious 
mood, and degenerative joint disease of the lumbar spine.

During a VA general medical examination in July 2000, the 
veteran had complaints of low back pain, right leg pain, leg 
cramps, insomnia, polyphagia, dysuria, polakiuria, and loss 
of balance.  On examination, his posture was erect and his 
gait was satisfactory, though he limped on his left leg due 
to pain.  He had refractive error corrected with eyeglasses.  
He had mild edema in his lower extremities due to peripheral 
vascular insufficiency.  He had degenerative joint disease, 
arthritis of the extremity joints, chronic low back pain and 
lumbar radiculopathy.  There were degenerative spondylotic 
changes of the dorsal spine.  He had diabetic retinopathy, 
diabetic radiculopathy, and peripheral vascular 
insufficiency.  The examiner noted that the veteran had 
arrived in a private car accompanied by his wife.

During a VA neuropsychiatric examination in July 2000, the 
veteran appeared adequately dressed and groomed.  He reported 
that he received treatment for several conditions at the VA 
medical center.  He was alert and oriented.  His attention 
and concentration were good.  His memory was fair and his 
speech clear and coherent.  His insight and judgment were 
fair.  He exhibited good impulse control.

It is apparent from the medical evidence of record that the 
veteran is somewhat disabled due to a combination of his 
service-connected disability from diabetes mellitus and a 
myriad of nonservice-connected disabilities.  However, there 
is no indication in the record that he requires aid and 
attendance to assist him with activities such as eating, 
bathing, shaving, and attending the needs of nature.  When he 
was examined in July 2000, he was able to walk, although he 
had a limp due to left leg pain.  His vision was corrected by 
eyeglasses.  He arrived at the VA medical center in a private 
automobile with his wife.  The examiner did not identify any 
disability that would prevent the veteran from performing 
activities of daily living.  The examination reports do not 
indicate that disability associated solely with the veteran's 
service-connected diabetes mellitus and the associated 
complications result in the need for regular aid and 
attendance.  

The veteran has not asserted, nor does the evidence in the 
claims folder indicate, that the veteran is bedridden or 
unable to protect himself in his environment as a result of 
his diabetes mellitus.  The evidence indicates that he is 
able to walk satisfactorily, although with a limp.  He is 
able to leave his residence for medical treatment.  His 
vision is corrected with eyeglasses.  His is alert and 
orient, with good concentration, attention and impulse 
control.  His memory, insight and judgment are fair.  The 
Board finds that his disability from diabetes mellitus with 
complications of diabetic retinopathy, diabetic neuropathy, 
and peripheral vascular insufficiency-his only service-
connected disability-does not render him incapable of self 
care, bedridden, or housebound.

In summary, the evidence shows that the veteran's service-
connected disability from diabetes mellitus does not render 
him bedridden, or unable to care for his daily personal needs 
or to protect himself from the hazards of daily living 
without assistance from others.  Nor does the evidence show 
that he is, in fact, housebound by reason of his service-
connected disability from diabetes mellitus with associated 
complications alone.  Therefore, he does not qualify for 
special monthly compensation based on the need for regular 
aid and attendance of another person or by reason of being 
housebound due to disability.

IV.  Application of and Compliance with VCAA

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist a claimant in obtaining evidence necessary to 
substantiate a claim and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate and complete a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

With respect to VA's duty to notify, the April 2002 rating 
decision on appeal, together with the statement of the case 
(SOC), adequately informed the veteran of the types of 
evidence needed to substantiate his claims.  Furthermore, the 
RO sent a letter to the veteran in August 2002, which 
explained the VCAA, informed him what evidence and 
information VA would be obtaining, asked him to submit 
certain information, and informed him of the elements needed 
to substantiate his claims.  The letter also told the veteran 
to send VA the evidence needed to substantiate his claims, as 
described in that letter.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. January 13, 2004).  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes an amendment to the VCAA was 
recently enacted clarifying that the one-year period within 
which evidence may be submitted does not prohibit VA from 
making a decision on a claim before expiration of that time 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____).  Regardless, more than one year has 
passed since the August 2002 letter was provided to the 
veteran, and no additional evidence has been forthcoming from 
him.


In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims discussed the statutory requirement in 
38 U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Satisfying the 
strict letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision , the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

In this case, the rating decision that the veteran has 
appealed was made after passage of VCAA.  The letter advising 
the veteran of the evidence necessary to substantiate his 
claims and the duties of VA to assist him in the development 
of his claims was mailed in August 2002, that is, almost two 
years after the effective date of the VCAA and several months 
after the initial unfavorable decision by the AOJ concerning 
the claims.  Nonetheless, the Board finds no prejudice to the 
veteran.  There is no statutory authority that renders the 
initial adjudication of the veteran's claims null and void 
because of lack of strict VCAA compliance.  Furthermore, the 
Board does not believe that voiding the April 2002 rating 
decision is in this veteran's best interests.  Simply put, in 
this case, the claimant was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  The veteran was not prejudiced because he 
does not, as the CAVC noted in Pelegrini, have to "overcome 
an adverse determination."  There is no final adverse 
determination of his claim.  The Board does a de novo review 
of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004)  Simply put, while perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and he was not 
prejudiced by any defect in the timing of that notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained all evidence identified by the veteran.  The 
veteran's service medical records and his VA treatment 
records have been obtained.  He has never alleged private 
treatment records exist relevant to these claims.  

Under 38 C.F.R. § 3.159(c)(4) (2003), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
The veteran has been afforded appropriate VA examinations in 
connection with all of the claims herein decided.  Where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2003).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's medical 
disorders since he was last examined in 2000.  The veteran 
has not reported receiving any treatment (other than at VA, 
which records were obtained), and there are no records 
suggesting an increase in disability has occurred as compared 
to the 2000 VA examination findings.  The Board concludes 
there is sufficient evidence to decide these claims fairly.  
See also VAOPGCPREC 11-95 (the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case.  













	(CONTINUED ON NEXT PAGE)





ORDER

The claim of entitlement to an effective date earlier than 
May 5, 2000, for the grant of service connection for 
noninsulin dependent diabetes mellitus with complications of 
diabetic retinopathy, diabetic neuropathy, and peripheral 
vascular insufficiency associated with herbicide exposure is 
denied.

Entitlement to service connection for hypertension claimed as 
secondary to service-connected disability from noninsulin 
dependent diabetes mellitus with complications of diabetic 
retinopathy, diabetic neuropathy, and peripheral vascular 
insufficiency associated with herbicide exposure is denied.

The claim of entitlement to special monthly compensation by 
reason of being in need of aid and attendance of another 
person or by reason of being housebound due to disability is 
denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



